Citation Nr: 0029448	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
an overpayment of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from January 1945 to May 1946, and who died in 
March 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the VA 
Debt Management Center in St. Paul, Minnesota, that found 
that the appellant had not submitted her request for waiver 
of recovery of an overpayment in the calculated amount of 
$3,801 within 180 days of notification of the overpayment.  


FINDINGS OF FACT

1.  The appellant received a letter dated August 14, 1993, 
notifying her of an overpayment and her right to request 
waiver of the overpayment within 180 days.  

2.  The appellant's request for waiver was not received until 
October 9, 1998, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of death pension 
benefits was not filed by the appellant.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By official letter, dated August 14, 1993, the appellant was 
notified that she had recently received a notice of a 
reduction in her pension benefits.  She was informed that as 
a result, she had been paid more than she was entitled to 
receive.  The amount owed was given as $3,801.  The August 
14, 1993, communication notified the appellant that she had 
the right to request waiver of the overpayment within 
180 days.  

In a communication dated October 5, 1998, she reported that 
she had an overpayment, the creation of which she knew 
nothing about.  She stated she was not able to pay since she 
was a patient in a nursing home and had no funds or assets 
other than Social Security.  

In her notice of disagreement which was received in November 
1998, she stated that she lived in a nursing home and was on 
Public Assistance which allowed her $30 a month to live on.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).  

In this case there is no dispute as to the evidence 
(specifically, the appellant's receipt of the August 1993 
notice, and her failure to file a request for waiver until 
1998), but only as to the law and its meaning.  Following 
review of the record, it is found that the appellant has 
failed to state a claim on which relief can be granted.  
Sabonis v. Brown, 6 Vet. App., 426, 430 (1994).  

It is uncontroverted that the August 1993 notice of 
overpayment with the appellant's right to request waiver 
within 180 days was properly sent to the appellant.  It is 
also uncontroverted that the appellant did not file a request 
for waiver of recovery of the overpayment until 1998.  
Although the Board has taken into account the appellant's 
statements that the 180-day deadline for requesting waiver 
should be waived because of her current financial situation 
and needs, there is no authority in the law which would 
permit VA to grant the appellant's request that VA accept her 
untimely request for waiver, and the appellant has failed to 
state a claim upon which relief can be granted.  Sabonis.  


ORDER

As the appellant's request for waiver of recovery of 
overpayment of death pension benefits was not timely filed, 
the appeal is denied.  



		
	ROBERT E. O'BRIEN
	Acting Board Member
	Board of Veterans' Appeals


